DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 4/6/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheng.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-12, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHENG; CHIEN-CHUN et al. US PGPUB 20200145982 A1.
Regarding claim 1. Cheng  teaches A method comprising:
determining, by a wireless device, that a reference signal associated with a first control resource set (coreset) pool index (Fig. 5, CSI-RS 506 associate with CORESET #1) overlaps in time with a downlink signal associated with a second coreset pool index; (Fig. 5, PDSCH 504 associated with CORESET #1) 
and based on the first coreset pool index and the second coreset pool index being the same, receiving the reference signal with a transmission configuration indicator (TCI) state of the downlink signal.  (page 7, table after [0085] after the UE successfully decodes the DCI scheduling a PDSCH, if there is only PDSCH(s) transmitted in the same symbols as the CSI-RS, the default QCL assumption of the aperiodic CSI-RS may follow the QCL assumption of the PDSCH.  
[0054] UE may assume that the DM-RS ports of the PDSCH may be quasi co-located with the RS(s) in the TCI state with respect to the QCL assumption(s).)


Regarding claim 2. Cheng  teaches The method of claim 1, wherein the reference signal is an aperiodic channel state information reference signal. (Fig.5, aperiodic CSI-RS 506)

Regarding claim 9. Cheng teaches The method of claim 1, wherein the downlink signal is a physical downlink shared channel (PDSCH) transmission   (Fig. 5, PDSCH 504, )
or a second reference signal. ([0109-0111] DMRSs of this PDSCH) 

Regarding claim 10. Cheng teaches The method of claim 1, wherein the reference signal and the downlink signal overlapping in time comprises the reference signal and the downlink signal overlapping in at least one symbol. ([0044] As shown in FIG. 1, the UE is configured with two CORESETs, CORESET #1 102 and CORESET #2 104, overlapping in at least one symbol in the time domain.)

Regarding claim 11, 12 and 19 . Cheng teaches A wireless device comprising: one or more processors;  (Fig. 10, 1028) and memory storing instructions (Fig. 10, 1034)  that, when executed by the one or more processors, cause the wireless device to perform the method in claim 1.  Claims 11, 12 and 19 are rejected for the same reasons as in claim 1, 2 and 9 respectively. 
	
	Regarding claim 20, Cheng teaches A non-transitory computer-readable medium comprising instructions (Fig. 10, 1032) that, when executed by one or more processors, cause the one or more processors to perform the method in claim 1.  Claim 20 is rejected for the same reasons as in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 1, further in view of Cirik; Ali et al., US PGPUB 20210099981.
Regarding claim 3. Cheng  teaches The method of claim 1, 
further comprising receiving, via a first coreset with the first coreset pool index, first downlink control information (DCI) ([0023] the DCI format 1_1 of the PDCCH transmitted on the CORESET.)
but Cheng  does not teach first downlink control information (DCI) triggering transmission of the reference signal.
	However, Cirik teaches
first downlink control information (DCI) triggering transmission of the reference signal. ([0476] The first DCI may comprise a TCI field indicating the at least one first RS)
in order to improve data transfer and signal reliability ([0004])
Cheng  and Cirik are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Cheng  with the technique of reception using multiple transmission points in Cirik in order to improve data transfer and signal reliability.

Regarding claim 4. Cheng  and Cirik teaches The method of claim 3, Cheng  teaches further comprising receiving, via a second coreset with the second coreset pool index,  second DCI ([0023] in the DCI format 1_2 of the PDCCH transmitted on the CORESET.) 
but Cheng  does not teach second DCI scheduling the downlink signal. 
However, Cirik teaches 
second DCI scheduling the downlink signal  ([0458] The second DCI may comprise a TCI field indicating the at least one second RS (e.g., RS-2 1920-2).)
in order to improve data transfer and signal reliability ([0004])
Cheng  and Cirik are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Cheng  with the technique of reception using multiple transmission points in Cirik in order to improve data transfer and signal reliability.

Regarding claim 5. Cheng  and Cirik teaches The method of claim 3, Cheng  doesn’t teach wherein a scheduling offset between the first DCI and the reference signal is less than a beam switch timing threshold.
However, Cirik teaches a scheduling offset between the first DCI and the reference signal is less than a beam switch timing threshold.  ([0442] A time offset (e.g., the time offset 1814-1, the time offset 1814-2) between a reception (e.g., first reception, second reception) of a DCI (e.g., first DCI, second DCI) and a first reception of a PDSCH (e.g., the PDSCH-1 1812-1, the PDSCH 1812-2) scheduled by the DCI may be less than a threshold (e.g., timeDurationForQCL, Threshold-Sched-Offset).)
in order to improve data transfer and signal reliability ([0004])
Cheng  and Cirik are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Cheng  with the technique of reception using multiple transmission points in Cirik in order to improve data transfer and signal reliability.

Regarding claim 6. Cheng  and Cirik teaches The method of claim 3, and Cheng  doesn’t teach determining that a scheduling offset between the first DCI and the reference signal is less than a beam switch timing threshold.
	However, Cirik teaches
determining that a scheduling offset between the first DCI and the reference signal is less than a beam switch timing threshold. ([0442] A time offset (e.g., the time offset 1814-1, the time offset 1814-2) between a reception (e.g., first reception, second reception) of a DCI (e.g., first DCI, second DCI) and a first reception of a PDSCH (e.g., the PDSCH-1 1812-1, the PDSCH 1812-2) scheduled by the DCI may be less than a threshold (e.g., timeDurationForQCL, Threshold-Sched-Offset).)
in order to improve data transfer and signal reliability ([0004])
Cheng  and Cirik are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Cheng  with the technique of reception using multiple transmission points in Cirik in order to improve data transfer and signal reliability.
	
Regarding claim 7. Cheng  and Cirik teaches The method of claim 1, Cheng  doesn’t teach further comprising receiving, from a base station, one or more configuration parameters indicating one or more trigger states of transmission of the reference signal. 
However, Cirik teaches receiving, from a base station, one or more configuration parameters indicating one or more trigger states of transmission of the reference signal.   ([0248] an activation and/or deactivation of a CSI-RS resource may be triggered dynamically… A base station may semi-statically configure a wireless device with one or more CSI-RS resource sets.)
in order to improve data transfer and signal reliability ([0004])
Cheng  and Cirik are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Cheng  with the technique of reception using multiple transmission points in Cirik in order to improve data transfer and signal reliability.
	
	Regarding claim 13-17, Cheng  and Cirik teaches A wireless device performing the method in claims 3-7 respectively 
	
Regarding claim 18. Cheng  teaches The wireless device of claim 11, but it does not teach wherein the instructions further cause the wireless device to, based on the first coreset pool index and the second coreset pool index being different, drop at least one of: the reference signal; or the downlink signal.
However, Cirik teaches 
wherein the instructions further cause the wireless device to, based on the first coreset pool index and the second coreset pool index being different, ([0368] The wireless device may prioritize a reception of the PDCCH associated with the CORESET, for example, based on one or more of: the PDSCH and the PDCCH overlapping in at least one symbol, and/or the first QCL type being different from the second QCL type. See also [0414] “CORESETs in the plurality of the CORESETs have different QCL-Type (e.g. QCLTypeD) properties.” Examiner note that different QCL-Type means different corset.) drop at least one of: the reference signal; or the downlink signal. ([0467] The prioritizing the first QCL assumption with the first QCL type may comprise that the wireless device drops the second reception of the PDSCH 1912-2.)
in order to improve data transfer and signal reliability ([0004])
Cheng  and Cirik are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Cheng  with the technique of reception using multiple transmission points in Cirik in order to improve data transfer and signal reliability.
Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468